DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network communication component”, “power management module…used to provide…and…converts…”, and “powered device module…provides and Ethernet power…” in Claim 1; “network communication component”, “power management module…used to provide…and…converts…”, and “powered device module…provides and Ethernet power…” in Claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 2013/0326059 to Gourlay et al. (“Gourlay”), US Patent Application Publication Number 2019/0050326 to Yang et al. (“Yang”), and US Patent Application Publication Number 2011/0125341 to Heath et al. (“Heath”).

In reference to Claim 1, Gourlay discloses a data storage device (See Figures 1 and 2 Numbers 104 and 111) which can be controlled remotely (See Paragraph 25), comprising: a data storage unit comprising a flash memory and a controller connected to the flash memory (See Figure 2 Number 208 [flash memory necessarily requires a flash memory controller]); a program execution management unit (See Figure 2 Numbers 205 and 206) comprising a microprocessor (See Figure 2 Number 205) and a network communication component connected to the microprocessor (See Figure 2 Number 206 and Paragraphs 39-41); and a power management module, connected to the data storage unit and the program execution management unit, and used to provide an operating voltage to the data storage unit and the program execution management unit (See Figure 2 Number 206 and Paragraphs 11, 33, 36, and 42), wherein the power management module converts Ethernet power to the operating voltage (See Paragraphs 11, 33, 36, and 42); wherein when the program execution management unit receives a specific operation instruction via the network communication component, the microprocessor of the program execution management device executes a corresponding operation program according to the specific operation instruction, or transmits the specific operation instruction to the data storage unit so as to request that the controller of the data storage unit executes the corresponding operation program according to the specific operation instruction (See Paragraphs 14, 36, 38, 40, 42, and 44).  However, Gourlay is silent as to the particular structure of the flash memory data storage unit, and does not explicitly disclose that the data storage unit comprises a plurality of flash memories and a controller connected to the plurality of flash memories.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gourlay using the multiple chip flash memory with controller of Yang, and using the Power over Ethernet power management module and Powered Device module of Heath, resulting in the invention of Claim 1, 

In reference to Claim 2, Gourlay, Yang, and Heath disclose the limitations as applied to Claim 1 above.  Gourlay further discloses that the data storage device further comprises a data transmission interface, the data transmission interface comprises a plurality of data pins and a plurality of power pins, the data transmission interface transmits a local host power via at least one of the plurality of power pins (See Figure 2 Number 208 [a PCI bus comprises data and power pins, and host power is transmitted via the power pins]).  Heath further discloses that the data storage device further comprises a power selector (See Figure 6 Numbers 122, 158, and 160); the power selector comprises a first power input end (See Figure 6 lower connection to Number 158), a second power input end (See Figure 6 upper connection to Number 160), and a power output end (See Figure 6 connection between Numbers 102, 158, and 160), the 

In reference to Claim 4, Gourlay, Yang, and Heath disclose the limitations as applied to Claim 1 above.  Gourlay further discloses that the data storage device further comprises a data transmission interface, the data transmission interface comprises a plurality of data pins and a plurality of power pins, the data transmission interface transmits a local host power via at least one of the plurality of power pins (See Figure 2 Number 208 [a PCI bus comprises data and power pins, and host power is transmitted via the power pins]).  Heath further discloses that the data storage device further comprises a power selector (See Figure 6 Numbers 122, 158, and 160); the power selector comprises a first power input end (See Figure 6 lower connection to Number 

In reference to Claim 6, Gourlay, Yang, and Heath disclose the limitations as applied to Claim 1 above.  Gourlay further discloses that the powered device module is connected to a power sourcing equipment module via an Ethernet cable, the powered device module and the power sourcing equipment module are power modules conforming to a power over Ethernet standard specification; the power sourcing equipment module transmits the Ethernet power having a high voltage to the powered 

In reference to Claim 7, Gourlay, Yang, and Heath disclose the limitations as applied to Claim 6 above.  Heath further discloses that the powered device module comprises a first data transformer (See Paragraph 88), a second data transformer (See Paragraph 88), and a DC to DC converter (See Figure 6 Number 108), the DC to DC converter is connected to the first data transformer and the second data transformer (See Figure 6 and Paragraph 88); the power sourcing equipment module comprises a third data transformer, a fourth data transformer, and a direct current power chip, the direct current power chip is connected to the third data transformer and the fourth data transformer (See Paragraph 3 [these components are all necessary components of a Power over Ethernet Power Sourcing Equipment]); the Ethernet cable comprises a first 

In reference to Claim 8, Gourlay, Yang, and Heath disclose the limitations as applied to Claim 1 above.  Gourlay further discloses that the network communication component is a WiFi communication component, an Ethernet communication component, or a 3Q 4G or 5G communication component (See Paragraph 23).  Heath further discloses that the network communication component is a WiFi communication component, an Ethernet communication component, or a 3Q 4G or 5G communication component (See Paragraphs 3 and 8).


Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay, Yang, and Heath as applied to Claims 2 and 4 above, and further in view of knowledge commonly known in the art, as evidenced by “The Benefits of PCI Express Architecture for Components and Systems” by Intel Corporation (“Intel”).

In reference to Claim 3, Gourlay, Yang, and Heath disclose the limitations as applied to Claim 2 above.  Gourlay further discloses that the data transmission interface is a PCI interface (See Figure 2 Number 208).  However, Gourlay, Yang, and Heath do not explicitly disclose that the data transmission interface is a data transmission interface conforming to SATA, PCIe, or M2 transmission specification.  Official Notice is taken that the use of a PCIe interface, in particular in place of a PCI interface, is well known in the art, as evidenced by Intel (See Page 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gourlay, Yang, and Heath using a well known PCIe interface, resulting in the invention of Claim 3, because the simple substitution of a well-known PCIe interface in place of the PCI interface of Gourlay, Yang, and Heath would have yielded the predictable result of providing reduced cost and design complexity, robust and feature-rich solutions, PCI software compatibility, low overhead low latency transfers, maximized interconnect efficiency, optimized performance, and cost effective silicon component designs (See Page 4 of Intel).

In reference to Claim 5, Gourlay, Yang, and Heath disclose the limitations as applied to Claim 4 above.  Gourlay further discloses that the data transmission interface 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gourlay, Yang, and Heath using a well-known PCIe interface, resulting in the invention of Claim 5, because the simple substitution of a well-known PCIe interface in place of the PCI interface of Gourlay, Yang, and Heath would have yielded the predictable result of providing reduced cost and design complexity, robust and feature-rich solutions, PCI software compatibility, low overhead low latency transfers, maximized interconnect efficiency, optimized performance, and cost effective silicon component designs (See Page 4 of Intel).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay, knowledge commonly known in the art as evidenced by US Patent Application Publication Number 2002/01444166 to Chang et al. (“Chang”), Yang, and Heath.

In reference to Claim 9, Gourlay discloses a remote control system (See Paragraphs 3 and 25), comprising: a cloud management platform (See Figure 1 Number 108 and Paragraphs 25-26); and an electronic apparatus (See Figures 1 and 2 Numbers 104 and 111), comprising: a data storage device (See Figures 1 and 2 Numbers 104 and 111), comprising: a data transmission interface (See Figure 2 ); a data storage unit comprising a flash memory and a controller connected to the flash memory and the data transmission interface (See Figure 2 Number 208 [flash memory necessarily requires a flash memory controller]); a program execution management unit (See Figure 2 Numbers 205 and 206) comprising a network communication component (See Figure 2 Number 206 and Paragraphs 39-41) and a microprocessor (See Figure 2 Number 205) connected to the network communication component and the controller (See Figure 2); and a power management module, connected to the data storage unit and the program execution management unit, and used to provide an operating voltage to the data storage unit and the program execution management unit (See Figure 2 Number 206 and Paragraphs 11, 33, 36, and 42); wherein the power management module converts Ethernet power to the operating voltage (See Paragraphs 11, 33, 36, and 42); wherein when the program execution management unit receives a specific operation instruction from the cloud management platform via the network communication component, the microprocessor of the program execution management device executes a corresponding operation program according to the specific operation instruction, or transmits the specific operation instruction to the data storage unit to request that the controller of the data storage unit executes the corresponding operation program according to the specific operation instruction (See Paragraphs 14, 36, 38, 40, 42, and 44).  Gourlay is silent as to the particular structure of the electronic apparatus, and does not explicitly disclose a motherboard.  Official Notice is taken that the use of a motherboard for mounting electronic and computing components is well known in the art, as evidenced by Chang (See Paragraph 5).  Gourlay is silent as to the particular structure of the flash memory data storage unit, and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Gourlay using a well-known motherboard, 

In reference to Claim 10, Gourlay, knowledge commonly known in the art, Yang, and Heath disclose the limitations as applied to Claim 9 above.  Gourlay further discloses that the data storage device further comprises a data transmission interface, 

In reference to Claim 11, Gourlay, knowledge commonly known in the art, Yang, and Heath disclose the limitations as applied to Claim 9 above.  Gourlay further discloses that the data storage device further comprises a data transmission interface, the data transmission interface comprises a plurality of data pins and a plurality of power pins, the data transmission interface transmits a local host power via at least one of the plurality of power pins (See Figure 2 Number 208 [a PCI bus comprises data and power pins, and host power is transmitted via the power pins]).  Heath further discloses that the data storage device further comprises a power selector (See Figure 6 Numbers 122, 158, and 160); the power selector comprises a first power input end (See Figure 6 lower connection to Number 158), a second power input end (See Figure 6 upper connection to Number 160), and a power output end (See Figure 6 connection between Numbers 102, 158, and 160), the first power input end is connected to the powered device module (See Figure 6 Number 158), the second power input end is connected to a local power source (See Figure 6 Number 160), the power output end is connected to the power management module (See Figure 6 Number 102), and a voltage detector is connected to the second power input end (See Figure 1 Number 22 and Paragraphs 50, 54, and 70); when the voltage detector detects the local power on the second power input end, the power output end is electrically connected to the second power input end by a control of the voltage detector, the local power is inputted to the power management module via the power selector, and the power management module converts the local power to the operating voltage (See Paragraphs 50, 54, and 70); when the voltage detector does not detect the local power on the second power input end, the power output end is electrically connected to the first power input end by the 

In reference to Claim 12, Gourlay, knowledge commonly known in the art, Yang, and Heath disclose the limitations as applied to Claim 9 above.  Gourlay further discloses that the powered device module is connected to a power sourcing equipment module via an Ethernet cable, the powered device module and the power sourcing equipment module are power modules conforming to a power over Ethernet standard specification; the power sourcing equipment module transmits the Ethernet power having a high voltage to the powered device module via the an Ethernet cable, and the powered device module converts the Ethernet power from the high voltage to a low voltage (See Paragraphs 15 and 31-33).  Heath further discloses that the powered device module is connected to a power sourcing equipment module via an Ethernet cable, the powered device module and the power sourcing equipment module are power modules conforming to a power over Ethernet standard specification; the power sourcing equipment module transmits the Ethernet power having a high voltage to the powered device module via the an Ethernet cable, and the powered device module converts the Ethernet power from the high voltage to a low voltage (See Paragraphs 2-4, 55, 78, and 87).  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted the relative terms “high voltage” and “low voltage” in accordance with Applicant’s disclosure (See Paragraph 29).

In reference to Claim 13, Gourlay, knowledge commonly known in the art, Yang, and Heath disclose the limitations as applied to Claim 12 above.  Heath further discloses that the powered device module comprises a first data transformer (See Paragraph 88), a second data transformer (See Paragraph 88), and a DC to DC converter (See Figure 6 Number 108), the DC to DC converter is connected to the first data transformer and the second data transformer (See Figure 6 and Paragraph 88); the power sourcing equipment module comprises a third data transformer, a fourth data transformer, and a direct current power chip, the direct current power chip is connected to the third data transformer and the fourth data transformer (See Paragraph 3 [these components are all necessary components of a Power over Ethernet Power Sourcing Equipment]); the Ethernet cable comprises a first pair of conducting lines and a second pair of conducting lines, the first pair of conducting lines are connected between the first data transformer and the third data transformer, and the second pair of conducting lines are connected between the second data transformer and the fourth data transformer (See Paragraph 55 [this is a necessary arrangement of lines and components when connecting a Power over Ethernet Power Sourcing Equipment and Powered Device]); the power sourcing equipment module provides the Ethernet power having the high voltage by the direct current power chip, and transmits the Ethernet power having the high voltage to the powered device module via the third data transformer, the fourth data transformer, the first pair of conducting lines, and the second pair of conducting lines (See Paragraphs 3, 11, 33, 36, and 42); then, the powered device module receives the Ethernet power having the high voltage via the first data transformer and the second .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay, knowledge commonly known in the art, Yang, and Heath as applied to Claim 9 above, and further in view of knowledge commonly known in the art, as evidenced by “The Benefits of PCI Express Architecture for Components and Systems” by Intel Corporation (“Intel”).

In reference to Claim 3, Gourlay, knowledge commonly known in the art, Yang, and Heath disclose the limitations as applied to Claim 2 above.  Gourlay further discloses that the specific operation instruction is a boot up instruction; when the electronic apparatus is in a power-off state and receives the boot up instruction, the microprocessor of the program execution management unit will send a boot up signal to execute a boot up program of the electronic apparatus (See Paragraphs 37 and 41-43).  However, Gourlay is silent as to how the booting is signaled, and Gourlay, knowledge commonly known in the art, Yang, and Heath do not explicitly disclose a power-on pin connected to a power switch pin disposed on the motherboard, and sending the boot up signal to the power switch pin via the power-on pin to execute the boot up program of the electronic apparatus.  Official Notice is taken that the use of a power-on pin connected to a power switch pin of a motherboard for causing a booting is well known in the art.
.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 6, and 8 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 of U.S. Patent No. 11,073,893 to Wu  in view of US Patent Application Publication Number 2014/0258738 to Greenwalt et al. (“Greenwalt”).

Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 1 of Greenwalt disclose, in substantially equivalent form, all of the limitations of Claim(s) 1, 6 of the instant application, as follows:

Claim 1 (Instant Application)
Claim 1 (Greenwalt)
A data storage device which can be controlled remotely, comprising:
A system…comprising…a data storage unit
a data storage unit comprising a plurality of flash memories and a controller connected to the plurality of flash memories;
the data storage unit comprises a plurality of flash memories and a controller connected to the flash memories
a program execution management unit comprising a microprocessor and a network communication component connected to the microprocessor;
the program execution management unit comprises a microprocessor and a network communication component connected to the microprocessor
and a power management module, connected to the data storage unit and the program execution management unit, and used to provide an operating voltage to the data storage unit and the program 


when the cloud management platform transmits a specific operation instruction to the program execution management unit, the microprocessor of the program execution management unit executes a corresponding operation program according to the specific operation instruction, or transmits the specific operation instruction to the data storage unit via the connection line to request that the controller of the data storage unit executes the corresponding operation program according to the specific operation instruction


	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Claim 1 of Wu using the Power over Ethernet system for providing standby power for continued operation to provide the standby power for continued operation, resulting in the invention of Claim 1, in order to yield the predictable result of enabling operation in a low-power state when standard power is not supplied (See Abstract and Paragraph 25 of Greenwalt).

In reference to Claim 6, Greenwalt further discloses that the powered device module is connected to a power sourcing equipment module via an Ethernet cable, the powered device module and the power sourcing equipment module are power modules conforming to a power over Ethernet standard specification; the power sourcing equipment module transmits the Ethernet power having a high voltage to the powered device module via the an Ethernet cable, and the powered device module converts the Ethernet power from the high voltage to a low voltage (See Paragraphs 26-27, 34, and 37).

In reference to Claim 8, Greenwalt further discloses that the network communication component is a WiFi communication component, an Ethernet communication component, or a 3Q 4G or 5G communication component (See Paragraphs 26-27, 34, and 37).

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186